THOMAS, Justice,
specially concurring.
I am in complete accord with the majority of the court with respect to the result of affirmance in these cases. I do not find ambiguity existing with respect to whether the parties intended constructive or actual delivery, however. A contract may be classified as ambiguous when indefiniteness is present as well as when a double meaning can be found. Amoco Production Company v. Stauffer Chemical Company of Wyoming, Wyo., 612 P.2d 463 (1980); Meuse-Rhine-Ijssel Cattle Breeders of Canada Ltd. v. Y-Tex Corporation, Wyo., 590 P.2d 1306 (1979); Bulis v. Wells, Wyo., 565 P.2d 487 (1977). This contract was indefinite because in Schedule A it did not provide for a delivery date.
Therefore, I would deal with the claim of breach for failure to deliver the masters by concluding that the Purchase Agreement and Schedule A simply are silent with respect to a delivery date. Initial consideration must be given to § 3.4 of the Purchase Agreement, which provides as follows:
“Seller shall deliver each Master to Purchaser, or to a distributor designated by Purchaser, at the expense of purchaser, not later than the delivery date set forth in Schedule A.”
Schedule A has a date notation at the top of “12-30-78,” but that date is consistent with the execution and closing, and the circumstances made delivery on that date physically impossible. The parties simply failed to provide for a delivery date. Our function then is to discern the intent of the parties by resorting to extrinsic evidence. Strang Telecasting, Inc. v. Ernst, Wyo., 610 P.2d 1011 (1980); Mauch v. Ballou, Wyo., 499 P.2d 591 (1972). In determining the intention of the parties, the court can and should look to associated documents, including a document entitled “Jackie Fine Arts, Inc., Information Memorandum For the Purchase of Master Artworks.” A part of that document states as follows:
“Delivery of the Master Artwork “Within 15 days after the closing, the Master Artwork will be delivered by the Seller to a printer for the production of the Limited Edition; thereafter, the Master Artwork and the prints will be delivered to the Purchaser or at his direction to a Distributor or gallery. The Purchaser will be required to pay approximately $3,000 at the closing to cover the cost of producing the Limited Edition.” (Emphasis added.)
There was information in the record from which the trial court could conclude that in each instance the master artwork was deliv*154ered to a printer within 15 days after closing, and it follows that there was no breach of the contract because of any failure to deliver the masters. I agree with the majority opinion that the rule of reasonable time then should be invoked with respect to the delivery of the prints, and given the rather complicated production process I am satisfied that a reasonable time had not expired when the appellants decided to repudiate the contract and claim breach by the appellee.
*153“(a) No foreign corporation transacting business in this state without a certificate of authority shall be permitted to maintain any action, suit or proceeding in any court of this state, until such corporation shall have obtained a certificate of authority. * * * ”